DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 3/8/2022.

The application has been amended as follows: 

Claim 1:	A stent graft comprising: a framework section including a plurality of frame bodies; and a tubular graft section that is fixed to the framework section, wherein, in a part of a tube wall of the tubular graft section, a concave section recessed in a radial direction is provided, a side surface opening that passes through to a lumen of the tubular graft section is provided in the concave section, wherein the tube wall is divided into a first tube wall section in which the concave section is not provided and a second tube wall section in which the concave section is provided, in a direction of a tubular graft section, wherein the plurality of frame bodies are arranged along the tube axis of the tubular graft section, and a first frame body, among the plurality of frame bodies, is arranged correspondingly to the side surface opening, such that the first frame body includes a first frame body structure section that is disposed in the first tube wall section and a second frame body structure section that is disposed in a part of the second tube wall section not including the side surface opening, wherein the first frame body is formed by a single wire folded in a zigzag shape, said single wire having folded sections, and said first frame body intersects a virtual plane, wherein the virtual plane is orthogonal to the tube axis and passes through the concave section, wherein the single wire has a long section and a short section, wherein a distance between folded sections in the long section is greater than a distance between folded sections in the short section, wherein the long section extends from the first tube wall section to the second tube wall section to form the second frame body structure section and a portion of the first frame body structure section, and wherein the short section extends only in the first tube wall section to form a portion of the first frame body structure section.	

Reasons for Allowance
Claims 1, 4 and 6-20
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein the single wire has a long section and a short section, wherein a distance between folded sections in the long section is greater than a distance between folded sections in the short .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771